274 F.2d 667
WESTERN MOTOR SERVICE CORPORATION, Appellant,v.LAND DEVELOPMENT AND INVESTMENT COMPANY, a Corporation, Appellee.
No. 16493.
United States Court of Appeals Ninth Circuit.
Feb. 15, 1960.

Appeal from the United States District Court for the District of Arizona; Dave W. Ling, Judge.
Thomas F. Tobin, Scottsdale, Ariz., Hartly Fleischmann, William Carroll, San Francisco, Cal., for appellant.
Gust, Rosenfeld, Divelbess & Robinette, Lawrence B. Smith, Phoenix, Ariz., Theodore Monell, San Francisco, Cal., for appellee.
Before JERTBERG and MERRILL, Circuit Judges, and GOODMAN, District judge.
PER CURIAM.


1
The summary judgment of the District Court is affirmed in all respects except as to the award of attorney's fees.  Since the pleadings tendered an issue of fact as to the amount of attorney's fees properly allowable to the plaintiff, the cause is remanded to the District Court for the sole purpose of determining upon a hearing the 'reasonable' attorney's fees allowable to plaintiff for the litigation in the District Court upon such evidence as the parties may desire to submit.